Citation Nr: 0200701	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  98-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had verified active service from July 1961 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for PTSD.

In a statement, submitted by the veteran, received by the RO 
in August 2001, the veteran indicated that he was withdrawing 
his claims for entitlement to service connection for 
hypertension and entitlement to a total rating for 
compensation purposes by reason of individual unemployability 
due to service-connected disabilities (TDIU).  As such, the 
matters are no longer on appeal before the Board.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.204 
(2001).  

In a written argument, submitted by the veteran's 
representative, dated in October 2001, it was indicated that 
the veteran was seeking a claim for TDIU.  Given the 
veteran's withdrawal of his substantive appeal in August 
2001, the RO should take appropriate action to adjudicate the 
veteran's new claim for TDIU.  

In a statement, dated in January 2002, the veteran indicated 
that he was withdrawing his request for a hearing before a 
Member of the Board.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the claims files were forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCCA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In relevant part, the new law provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and includes new notification 
provisions.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 

The VCAA also provides that the Secretary must make every 
reasonable effort to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  If, 
after making reasonable efforts to obtain relevant records, 
the Secretary is unable to obtain the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain such records, and such 
notification shall identify the records the Secretary is 
unable to obtain; briefly explain the efforts that the 
Secretary made to obtain those records; and describe any 
further action to be taken by the Secretary with respect to 
the claim.  See 38 U.S.C.A. § 5103(A) (West Supp. 2001).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits.  Because the 
criteria for providing notice, developing evidence, and 
deciding benefits have been fundamentally altered, a remand 
of the issue on appeal is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49, 747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In March 1998, the veteran stated that he had received 
treatment from a Dr. Cameron at the VA Mental Health Clinic 
in Leavenworth, Kansas.  Although the veteran's medical 
reports dated from 1987 through 1999 from that facility are 
of record, those reports only reference the veteran's 
physical disabilities.  Given the foregoing in conjunction 
with the absence of documentation establishing that such 
mental health records do not exist, the Board is unclear if a 
complete compilation of the veteran's medical reports have 
been obtained and associated with the claims files.  
Additionally, and in any event, although the record shows 
that the veteran was issued a Supplemental Statement of the 
Case (SSOC) in May 1999, it does not demonstrate that the 
veteran was specifically told that records from Dr. Cameron 
were not available and then provided with the opportunity to 
obtain and submit such claimed reports.  As such, further 
development in this regard is warranted.  

Finally, the Board notes that the veteran's 1998 and 1999 VA 
psychiatric examinations were accomplished at The University 
of Kansas Medical Center in Kansas City, Kansas.  Thus, the 
veteran may have received psychiatric treatment at that 
facility.  Accordingly, an attempt to obtain such 
verification is warranted.  

To ensure that the veteran's due process rights are not 
violated and that the duty to assist has been fulfilled, the 
case is remanded to the RO for the following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims files all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Mental Health 
Clinic in Leavenworth, Kansas, The 
University of Kansas Medical Center, and 
from any other VA or non-VA health care 
providers who may possess records 
pertinent to the veteran's claim for 
service connection for PTSD.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
records identified by the veteran.  If 
the RO is unable to obtain such records, 
the RO should document its efforts in the 
claims files and provide to the veteran a 
written statement of such efforts as well 
as the opportunity to furnish such 
evidence.

2.  If and only if a diagnosis of a 
psychiatric disability has been made, the 
RO then should arrange for the veteran to 
be afforded a VA examination by a 
psychiatrist in order to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted. 

The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that have 
been verified.  The examiner should be 
requested to provide an opinion as to the 
etiology of any such condition.  
Regarding PTSD, if found, the examiner 
should express an opinion as to whether 
the veteran has PTSD related to his 
military service, and whether a diagnosis 
of PTSD is supportable solely by the 
stressor(s) that have been supported in 
the record.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  A complete 
rationale for all opinions must be 
provided.  

The claims files, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  The 
examiner must document that the claims 
files has been reviewed.  The examination 
report must be typed.

3.  The RO must review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  The RO also should 
review the claims files and ensure that 
the above-requested development has been 
conducted and completed in full.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a SSOC and given the appropriate 
time period to respond.

The case should then be returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional development 
and to ensure compliance with due process considerations.  
The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable at this time.  No 
action is required of the veteran until he is notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




